Title: Thomas Appleton to Thomas Jefferson, 30 May 1816
From: Appleton, Thomas
To: Jefferson, Thomas


      		
      			
      				Leghorn
      				30th may 1816.
      			
      		
      		My last letter to you, Sir, was in date, of the 10th of the present month, conveying duplicates of the legal Attestations of the death of mr mazzei; and which were forwarded by the Brig Silk-worm, Capt: Parker Burnham for Boston.—I then, likewise, mention’d that owing to the failure in quality, of the wine of montepulciano of the last vintage, I should defer Sending of the growth of that place, until the next Season.—In the mean time, I have procur’d from a friend, a barrel of Carmigniano wine, which though not equal to that of montepulciano, is nevertheless, one of the best flavour’d of Tuscany.—I have had it carefully bottled, and Seald with pitch, So that, I have good Reason to believe, it will arrive to you, free from injury.—One barrel contains fifty-seven bottles, which are pack’d in one Case, and Shipp’d on board the Schooner Fanny, Capt: Selby for new York, and address’d to the care of the Collector.—I cannot precisely Say the prices, as my friend is in the country, and the vessel will sail in the course of the day; but it will be at a very moderate expence.—towards the latter part of the next month, I have the promise of a barrel of Ama wine, to which none is Superior, except montepulciano; and in the estimation of many, they are on a level:—by the first vessel which will sail afterwards, I shall forward it to you.—these wines can always be procur’d, at a much less price than that of montepulciano, as they are convey’d by the Arno, while the latter is transported 150 miles over land.—
      		The commerce of the U: States in the mediterranean, since the period, which the allied Sovereigns of Europe, have denominated peace, has been attended with little or no benefit to the adventurers, owing to the unusual high prices of colonial produce in America.—this evil, however, is a partial one, and will, probably be compensated by the present reduc’d prices of those articles in the U: States: while the commerce of G: britain Seems rapidly declining to extinction.—I speak from a personal Knowledge of facts, as it Relates to all Italy, and I think I Can with much truth Say, that not a bale of british manufactur’d goods has been sold here, at a less loss, than from 25 to 50 ⅌Ct on the original invoice; while those of Germany & Switzerland meet with Ready and advantageous Sales.—It is certainly a most memorable event in the manufactures of Europe, that the fabricks of the continent have now advanc’d, as far beyond those of England, as the latter did of the former, twenty years ago.—the long prohibatory decrees on british manufactures, have produc’d the most fatal effects on their trade with the continent.—If it be true, that the necessary articles of Subsistance have greatly increas’d in England, while it certainly is, that provisions Remain as they were, on the continent; add to which, the Surprizing progress in the manufacturing arts, it will not appear extraordinary, that a Similar Result should have arisen.—
      		The present political State of Italy, offers no well-founded hopes of a Speedy amelioration: and until the immense pecuniary obligations, of the legitimate Sovereigns are Cancell’d, no relief Can be expected from the intollerable burthens they now suffer.—the same system prevails from Turin to Naples, nor was there ever a period, when one common Sentiment pervaded every class of Society, as at the present time. to disappointment has succeeded disgust and contempt; and I have no hesitation in believing, that even the Standard of Mahomet, would now find followers.—It is Certainly to be wish’d, at least for the sake of the present generation, that thier patriotism may not be put to the test; but Should Such an event arrive, there is no extreme into which they might not be plung’d; even anarchy would be a gain.—Knowing, Sir, as I well do, how little truth is to be collected from the contemptible european gazettes, on the actual Situation of Italy; as likewise, how few travellers, either from the speed with which they run over it, or from an ignorance of the language, are capable of investigating truth from the appearance of it, I have Sketch’d this little tableau; it is only a miniature, but the features are discernible.—Accept, Sir, the Sincere expressions of my highest esteem & respect—
      		
      			Th: Appleton
      		
      	